Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
	Claim 5 recites “potion” which appears to be a misspelling of position.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-4, 8, 9, 12-14, 17, 18, 20, and 21 is/are rejected under 35 U.S.C. 102 (a)(1)/102(a)(2) as being anticipated by Doyle (US 2012/0097149 A1).
Regarding claims 2, 3, 12, and 17 , Doyle discloses a solar tracking system (see Figs. 2, 5, 6, 7) comprising:
a torque tube (246 and 254 and 160, see Fig. 6a and Fig. 5, note tubes are attached  solar collector assembly 200 rotates on a shaft that extends into main housing 230, which is attached to main pivot bar 160 [0037] ) supporting a solar module (150), the torque tube defining a single axis of rotation for the solar module;
a helical guide assembly (helical slots in main housing [0038] [0060], Fig. 5) operably connected to an exterior portion of torque tube (254); and 
a cam assembly (244 and 242), wherein upon linear movement of the torque tube, interaction between the helical guide and cam assembly causes the torque tube to rotate about its linear axis ([0060][0013]).
Regarding claim 8, Doyle discloses all of the claim limitations as set forth above.
In addition, Doyle discloses that the helical guide includes a body (230, see Fig. 2), a cam follower (244), and a plurality of flanges (242 are rims, which are flanges).
Regarding claims 13 and 20, Doyle discloses all of the claim limitations as set forth above.
In addition, Doyle discloses that the cam assembly includes a pair of cams (cam
travel profiles [0060]-indicates more than one profile therefore multiple cams), and the cam follower mates with and follows the pair of cams to cause the rotation ([0060)).
Regarding claims 4, 14, and 21, Doyle discloses all of the claim limitations as set forth above.
In addition, Doyle discloses the same structure as instantly claimed, furthermore any position can be considered a stow position.
Regarding claims 9 and 18, Doyle discloses all of the claim limitations as set forth above.
In addition, Doyle discloses that the helical guide is mechanically fastened and selectively coupled (sleeve 230 can be removed) to the torque tube (see Fig. 6a/6b) and the movement of the panel from the east-west direction is done through the helical guide, therefore the cam follower will also have to be engaged to achieve the stow position portion.
Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Au (US 2019/0379323 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 2, 12, and 17, Au discloses a solar tracking system comprising (See Figs. 1-12, Abstract):
a torque tube (see Fig. 12, 144 and 40 [0087]) supporting a solar module (20) ([0078]), the torque tube defining a single axis of rotation for the solar module (Abstract, [0078]);
a helical guide (102 and 104 [0084]) operably connected to an exterior surface of the torque tube; 
and a cam assembly (130, see Figs. 15 and 16, and Fig. 11, act similarly to 120, [0093]), wherein upon linear movement of the torque tube (helical guides being pushed and pulled with respect tom one another [0073]) which causes the rotation of the array ([0073][0097]).
Regarding claims 3, 13, 16, and 20, Au discloses all of the claim limitations as set forth above.
In addition, Au discloses that the helical guide includes a cam follower (124) which mates with and follows one or more cams (helical guide ridges) in the cam assembly ([0094]) to cause a rotation.
Regarding claims 4-7, 14, 15, and 21, Au discloses all of the claim limitations as set forth above.
In addition, Au discloses that the stow position portion corresponds to a 0-degree position, wherein the module supported by the torque tube is substantially parallel to the ground and that the cam assembly includes the stow position (see Fig. 17,  [0046]).
Regarding claim 8, Au discloses all of the claim limitations as set forth above.
In addition, Au discloses that the helical guide includes a body (102), a cam follower (see 130 analogous to 120, and therefore 134 is analogous to 124, which follows the guides), and a plurality of flanges (See Fig. 11, shown as ridges).
Regarding claims 9 and 18, Au discloses all of the claim limitations as set forth above.
In addition, Au discloses that the helical guide is mechanically fastened to the exterior surface of the torque tube ([0084]).
Regarding claim 10, Au discloses all of the claim limitations as set forth above.
In addition, Au discloses that the torque tube supports a plurality of modules (see Fig. 1).
Regarding claim 11, Au discloses all of the claim limitations as set forth above.
In addition, Au discloses that there are additional helical guides (102 and 104) and a plurality of cam assemblies (120).
Regarding claim 19, Au discloses all of the claim limitations as set forth above.
In addition, Au discloses that there is motor operably connected to the torque tube and arranged to translate the torque tube in a direction parallel to its longitudinal axis (makes gap 20c bigger, [0073] [0096]-moves power screw which translates to torque tube [0097]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-7, 10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 2012/0097149 A1).
Regarding claim 5 and 15, Doyle discloses all of the limitations as set forth above.
In addition, Doyle discloses that the initial position of the solar concentrator can be altered ([0051]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the stow position of Doyle to be a 0-degree stow position and substantially parallel to the ground as instantly claimed because stowing the panels in such a position would protect them from windy conditions when non-operational.
Regarding claims 6 and 16, modified Doyle discloses all of the claim limitations as set forth above.
In addition, Doyle discloses that the cam assembly includes a pair of cams (cam
travel profiles [0060]-indicates more than one profile therefore multiple cams), and the cam follower mates with and follows the pair of cams to cause the rotation ([0060]).
Regarding claim 10, Doyle discloses all of the limitations as set forth above.
In the embodiments discloses Doyle discloses only a single module coupled to each to torque tube.
It would be obvious to one of ordinary skill in the art at the time of filing to increase the size of the torque tube to accommodate an additional module or make the module smaller so that the torque tube can accommodate two modules in the solar tracker of Doyle because doing so will allow for redundancy in case a module breaks and/or harnessing of additional solar energy.
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960). 
Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 7, Doyle discloses all of the claim limitations as set forth above.
In addition, Doyle discloses that the helical guide is mechanically fastened to the torque tube (see Fig. 6a/6b) and the movement of the panel from the east-west direction is done through the helical guide, therefore the cam follower will also have to be engaged to achieve the stow position portion.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,050,383 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite a substantially similar structure for a solar tracking assembly/system.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,387,771 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite a substantially similar structure for a solar tracking assembly/system. The cam followers of the instant claims 2-21 are the same as the rollers of claims 1-20 of U.S. Patent No. 11,387,771 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726